          Case 1:96-cr-00789-AJN Document 49 Filed 09/30/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              9/30/2020

 United States of America,

                –v–
                                                                   96-cr-789 (AJN)
 Levanger Belcher,
                                                                       ORDER
                       Defendant.


ALISON J. NATHAN, District Judge:
       A conference on alleged violations of supervised release is scheduled for October 1, 2020

at 3:00 p.m. Per the parties’ joint letter of September 24, 2020, the proceeding will be conducted

by videoconference. The Court will separately provide the parties with instructions for accessing

the Skype for Business platform. At 3:00 p.m. on October 1, members of the public may access

audio for the proceeding by calling (917) 933-2166 and entering Conference ID number

471137886. If the Defendant consents to appear by videoconference, defense counsel should

return the attached waiver of physical presence before the conference. Defense counsel may sign

for the Defendant if authorized by the Defendant to do so.

       SO ORDERED.

Dated: September 30, 2020
       New York, New York                          ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
             Case 1:96-cr-00789-AJN Document 49 Filed 09/30/20 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
Levanger Belcher,
                             Defendant.                                          96-cr-789(AJN)
-----------------------------------------------------------------X

Check Proceedings that Apply

____     Violation of Supervised Release Conference

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time the conditions of my release on supervision or my remand
         to custody are discussed. I have discussed these issues with my attorney and wish to give
         up my right to be present at the conferences. By signing this document, I wish to advise the
         court that I willingly give up my right to be present at the conferences in my case for the
         period of time in which access to the courthouse has been restricted on account of the
         COVID-19 pandemic. I request that my attorney be permitted to represent my interests at
         the proceedings even though I will not be present.


Date:              _________________________                         ____________________________
                   Print Name                                              Signature of Defendant


____     Admission of Specification

         I am aware that I have been charged with violations of the terms of supervised release. I
         have consulted with my attorney about those charges. I have decided that I wish to admit
         to certain specifications. I understand I have a right to appear before a judge in a
         courtroom in the Southern District of New York to enter my admission of the specifications
         and to have my attorney beside me as I do. I am also aware that the public health
         emergency created by the COVID-19 pandemic has interfered with travel and restricted
         access to the federal courthouse. I have discussed these issues with my attorney. By
         signing this document, I wish to advise the court that I willingly give up my right to appear in
         person before the judge to admit to certain specifications. By signing this document, I also
         wish to advise the court that I willingly give up any right I might have to have my attorney
         next to me as I enter my plea so long as the following conditions are met. I want my
         attorney to be able to participate in the proceeding and to be able to speak on my behalf
         during the proceeding. I also want the ability to speak privately with my attorney at any
         time during the proceeding if I wish to do so.
            Case 1:96-cr-00789-AJN Document 49 Filed 09/30/20 Page 3 of 3




Date:           _________________________               ____________________________
                Print Name                                    Signature of Defendant



____    Sentencing

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to
        the judge who will sentence me. I am also aware that the public health emergency created
        by the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the ability
        to speak privately with my attorney at any time during the proceeding if I wish to do so.


Date:           _________________________               ____________________________
                Print Name                                    Signature of Defendant


        I hereby affirm that I am aware of my obligation to discuss with my client the specifications
        of violation of supervised release, my client’s rights to attend and participate in the criminal
        proceedings encompassed by this waiver, and this waiver form. I affirm that my client
        knowingly and voluntarily consents to the proceedings being held with my client and me
        both participating remotely.


Date:           __________________________                      _____________________________
                Print Name                                      Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:



                                                    2
